Name: COMMISSION REGULATION (EEC) No 2930/93 of 25 October 1993 amending Regulation (EEC) No 1786/93 determining, for the period 1 July 1993 to 28 February 1994, the quantities of raw sugar produced in the French Overseas Departments for which the refining aid specified in Council Regulation (EEC) No 2225/86 may be granted
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  agricultural policy
 Date Published: nan

 No L 265/8 Official Journal of the European Communities 26. 10 . 93 COMMISSION REGULATION (EEC) No 2930/93 of 25 October 1993 amending Regulation (EEC) No 1786/93 determining, for the period 1 July 1993 to 28 February 1994, the quantities of raw sugar produced in the French Overseas Departments for which the refining aid specified in Council Regulation (EEC) No 2225/86 may be granted equivalent quantity originating in Reunion is available for Portugal ; whereas the quantities specified in Annex I to Regulation (EEC) No 1786/93 should therefore be duly adjusted with effect from 1 July 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1 548/93 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2), Whereas Commission Regulation (EEC) No 1786/93 (4) lays down, for the period 1 July 1993 to 28 February 1994, the quantities of raw sugar in respect of which the refining aid specified in Article 3 of Regulation (EEC) No 2225/86 may be granted ; whereas the quantity origi ­ nating in the French Antilles and allocated to Portuguese refineries is no longer available ; whereas, however, an HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1786/93 is replaced with effect from 1 July 1993, by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 154, 25. 6. 1993, p. 10 . 0 OJ No L 194, 17. 7. 1986, p. 7. (4) OJ No L 163, 6. 7. 1993, p. 11 . 26. 10 . 93 Official Journal of the European Communities No L 265 9 ANNEX ANNEX I Quantities of raw cane sugar, expressed as white sugar equivalent (1 000 tonnes) (Period from 1 July 1993 to 28 February 1994) From the French Overseas Departments For refining Metropolitan France Portugal Other regions United Kingdom of the Community 1 . Reunion 158 12 7 0 2. Guadeloupe and Martinique 0 0 0 0'